Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/6/21 have been fully considered but they are not persuasive. The applicant has argued that the battery feedback mechanism is not located on the same device as the controller but rather upon the device with the low/dead battery. The examiner respectfully disagrees. As described in the non-final rejection mailed 7/9/21 in pages 4 & 5, a controller on the hub/host (i.e. the applicant’s claimed “device”) must understand that the battery level of the connected device (i.e. one or more of the devices 200, 300, etc.) is too low to enumerate (e.g. not getting a response, getting a communication signal with power provided by the charger, load modulation, etc.). This inherent logic mechanism on the hub/host is the equivalent feature to the applicant’s “battery feedback mechanism”. The inherent logic would have the necessary features to take the detected/received information to request the change to the charging power. Therefore, the applicant’s arguments have been respectfully refuted.
The applicant has asked for an interview to be held if the examiner did not find any allowable subject matter. The examiner left a voicemail for the applicant’s representative Jonathan Miller (#48534) on 10/18/21 but the applicant did not respond by the deadline of 10/20/21 close of business. The examiner respectfully requests the applicant propose some times via either a telephone call or an automated interview request. Note, if the applicant would like for the examiner to reply to internet communication (e.g. email), an internet communication authorization must be provided (e.g. on the automated interview request form).

In addition, to advance prosecution, the examiner suggests the applicant claim in such a way that receiving communicated data from the device/load modulation/not receiving data from the device does not read on the claims (which Monks does do). For instance, the applicant can determine if the method they use to detect the low battery/dead battery state is distinct from that of Monks (seems to center on Fig. 4’s description in ¶’s [47-51]).
The 112 rejections are withdrawn due to the amendments.
The examiner accepts the applicant’s specification amendments.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 7-10, 12, 13, 15, 16, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Monks et al (USPGPN 20080042616).
Independent Claim 1, Monks discloses a device (140, 120, 240, USB Host/Device, USB Host Computer, 140A, 120A, see Figs. 1-3, 5-7, & 9) to implement communication (USB devices) over an interconnect (USB cable) to support improved power distribution over the interconnect, the device comprising: a controller (USB controller which is inherent to USB devices) to implement a device policy manager (DPM) to manage power allotment over the interconnect; and a battery feedback mechanism coupled to the controller (logic circuitry described by ¶’s [08, 09, 12, 14-21, 75, 77-80]), the battery feedback mechanism to detect a low or dead battery condition of a connected device (100, 100a) over the interconnect and to indicate to the DPM to advertise a higher power charging level to the connected device (¶’s [09, 14-21] describes a first power level, of 500mA or below, and a second power level, of between 500mA-1.5A [i.e. higher than the first power level], where the second power level is described to be used when the battery is so low it cannot enumerate; Fig. 4 demonstrates that when an insufficiently charged battery is there, it receives power, from the other device, see ¶’s [04, 14, 54, 71, 98], thus the hub 120 or host 140 must understand that the device is unable to communicate until this power is provided as the battery is dead or too low).
Dependent Claim 3, Monks discloses the controller includes an emulator to emulate a connection over the interconnect when the device is not executing an operating system or basic input/output system to enable negotiation of the higher power charging level (see ¶’s [09, 14-21] which describes the use of power from VBUS being used to allow the device to ask for higher power levels when not enumerating, i.e. executing an operating system, emulator understood to be part of the USB controller).
Claim 5, Monks discloses the emulator monitors the interconnect for advertisements of power charging level (¶’s [08, 14, 16, 17] describe the sending and receiving of signals regarding the advertisements of the level charging level, thus this emulator performs this function as claimed).
Dependent Claim 4, Monks discloses the controller is configured to advertise a default power charging level over the interconnect and enable a default power level over the interconnect, and in response to the low or dead battery condition to advertise the higher power charging level and enable the higher power charging level on the interconnect (see ¶’s [09, 14-21], default power charging level ≤ 500mA or less, higher power charging level is 1.5A-500mA).
Dependent Claim 7, Monks discloses the power charging level is advertised by a resistance level (Rp) presented on the interconnect (¶’s [08, 16, 82]).
Independent Claim 8, Monks discloses a system (see Figs. 1-3, 5-7, & 9) to implement communication over an interconnect (USB cable) to support improved power distribution over the interconnect, the system comprising: a battery (battery shown in Figs. 5, 6, & 9); a processor coupled to the battery (system on a chip of Figs. 5 & 6, logic of Fig. 9, of 100/100A); and an integrated input/output controller coupled to the processor (logic circuitry described by ¶’s [08, 09, 12, 14-21, 75, 77-80] on USB Hub, USB Host/Device, USB Host Computer, 140, 120, 240, 140A, 120A), the integrated input/output controller configured to detect power over the interconnect and enable charging of the battery (see ¶’s [09, 14-21]), the integrated input/output controller to monitor the interconnect for an advertisement of power charging level and to configure battery charging according to advertised the advertisement of power charging level, the integrated input/output controller to include an emulator to negotiate a higher power charging level when the processor is not executing an operating system or a basic input/output system is 
Dependent Claim 9, Monks discloses the integrated input/output controller includes a battery feedback mechanism to detect a low or dead battery condition of a connected device over the interconnect (Fig. 5 is described by ¶[26] as a USB device, which is shown to be connected to another USB device at the top, which one having ordinary skill in the art would understand to mean that the device connected to it is essentially the same, i.e. with a battery feedback mechanism like that described for ¶’s [09, 14-21]).
Dependent Claim 10, Monks discloses the integrated input/output controller is configured to execute a device policy manager (DPM) to advertise a higher power charging level to the connected device (¶’s [09, 14-21] describes a first power level, of 500mA or below, and a second power level, of between 500mA-1.5A [i.e. higher than the first power level], where the second power level is described to be used when the battery is so low it cannot enumerate; Fig. 4 demonstrates that when an insufficiently charged battery is there, it receives power, from the other device, see ¶’s [04, 14, 54, 71, 98], thus the hub 120 or host 140 must understand that the 
Dependent Claim 12, Monks discloses the integrated input/output controller is configured to advertise a default power charging level over the interconnect and enable a default power level over the interconnect, and in response to the low or dead battery condition to advertise the higher power charging level and enable the higher power charging level on the interconnect (see ¶’s [09, 14-21], default power charging level ≤ 500mA or less, higher power charging level is 1.5A-500mA).
Dependent Claim 13, Monks discloses the emulator monitors the interconnect for advertisements of power charging level (¶’s [08, 14, 16, 17] describe the sending and receiving of signals regarding the advertisements of the level charging level, thus this emulator performs this function as claimed).
Dependent Claim 15, Monks discloses the power charging level is advertised by a resistance level (Rp) presented on the interconnect (¶’s [08, 16, 82]).
Independent Claim 16, Monks discloses a method (Figs. 4 & 8; ¶’s [08, 09, 12, 14-21, 75, 77-80) to manage power distribution over an interconnect (USB cable, see Figs. 1-3, 5-7, & 9), the method comprising: advertising a default power charging level on the interconnect (500mA or less, see ¶’s [09, 16, 17, 68, 78, 82, 85] describes 500mA as being the standard/default for charging); determining (logic circuitry described by ¶’s [08, 09, 12, 14, 75, 77-80]) whether a connected device has a dead or low power state by a battery feedback mechanism monitoring power consumption on the interconnect in response to a failure of the connected device to complete a connection over the interconnect; and increasing a power charging level on the interconnect in response to detecting the dead or low power state of the 
Dependent Claim 18, Monks discloses emulating the connection over the interconnect when the device is not executing an operating system or basic input/output system to enable negotiation of a higher power charging level (see ¶’s [09, 14-21], describes the use of power from VBUS being used to allow the device to ask for higher power levels when not enumerating, i.e. executing an operating system, emulator understood to be part of the USB controller).
Dependent Claim 19, Monks discloses monitoring the interconnect for advertisements of power charging level (¶’s [08, 14, 16, 17] describe the sending and receiving of signals regarding the advertisements of the level charging level, which is understood by those of the art to be performed by the USB controller on both the sender and the receiver).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Monks in view of Krishna et al (USPGPN 20180145517), as evidenced by Yucheng ( “What’s the role of CC pin in Type-C solution,” Yucheng, Silicon Labs, published online Sep 26 2016, accessed online Jan 30 2021, https://www.silabs.com/community/mcu/8-bit/knowledge-base.entry.html/2016/09/26/what_s_the_role_ofc-kQYe )
Dependent Claims 6, 14, and 20, Monks teaches a USB interconnect (see title, abstract, structural Figs., etc.); and the power charging level is advertised by a resistance level (Rp) presented on the interconnect (¶’s [08, 16, 82]).

Krishna teaches the interconnect is a Universal Serial Bus Type-C port, the power charging level is advertised by a resistance level (Rp) presented on the interconnect (USB Type-C port described in ¶[52], while Yucheng provides evidence that USB type-C naturally performs the advertisement of the three charging current levels [see part 5 between pages 3 & 4 of the attachment], with USB naturally being 5V, that represents 3 power charging levels for any USB Type-C device). One having ordinary skill in the art understands that USB Type-C devices, rather than the previous connectors which came before, comes with many benefits, with the most noticeable to users being the added convenience of the port which meets the device does not require a single configuration to enter, but can be entered either one way or a 180o different way (applicant calls it a “reversible plug” as known to those of ordinary skill in the art at the time of the invention, see their background section). The examiner can furnish further benefits over the USB (likely mini from the filing date of Monks, or micro from Li) of previous generations (official notice taken), and notes that USB 3.0 of Li is still applicable to the USB Type-C format.
It would have been obvious to a person having ordinary skill in the art to modify Monks with Krishna to provide improved user convenience for plugging in the cable.
Claims 2, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Monks in view of Sporck et al (USPGPN 20190065422)
Dependent Claims 2, 11, and 17, Monks teaches a battery feedback mechanism.
Monks is silent to an analog to digital converter to monitor power consumption of the connected device over the interconnect.
Sporck teaches an analog to digital converter to monitor power consumption of the connected device over the interconnect (¶’s [32, 39] describes the use of an Analog-to-Digital 
It would have been obvious to a person having ordinary skill in the art to modify Monks with Sporck to provide improved functionality, safety, and efficiency.
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859